United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION, Morgantown,
WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-820
Issued: October 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2011 appellant filed a timely appeal from a January 21, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP) denying his emotional condition claim.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3(d), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained an emotional condition in
the performance of duty.
On appeal, counsel contends that OWCP’s January 21, 2011 decision is “contrary to fact
and law.”

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 19, 2010 appellant, then a 38-year-old coal mine health and safety inspector,
filed a traumatic injury claim (Form CA-1) claiming that he sustained post-traumatic stress
disorder on April 5, 2010 when he was informed of an explosion at the Upper Big Branch coal
mine in West Virginia. He had just returned to his duty station after inspecting a different coal
mine. In associated statements, appellant described the onset of dizziness and a feeling of
pressure in his head when he saw a television report of the explosion while at work. Coworkers
discussed the report in his presence. Appellant later learned that 29 miners were killed in the
blast.
In a May 20, 2010 statement, appellant’s supervisor described him as an exemplary and
conscientious employee. After the April 5, 2010 incident, appellant worked on April 16, 2010 in
an above-ground office, performed underground mine inspections on April 19 and 20, 2010, and
performed surface work on April 22, 2010. He then stopped work and had not yet returned to
duty.
In a May 28, 2010 letter, OWCP requested that appellant submit additional information
regarding whether seeing coverage of the explosion on April 5, 2010 occurred in the
performance of duty. Appellant responded by June 22, 2010 statement, noting that his attending
physician diagnosed post-traumatic stress disorder and prescribed anti-anxiety medications. He
noted a history of inner ear disturbance with dizziness in 2008. Appellant submitted work diaries
from 2009 mine inspections and a job description listing the duties of a coal mine inspector.
Appellant also submitted medical evidence. January 30, 2008 acute care reports describe
the onset of dizziness possibly due to hypertension. April 5, 2010 vestibular testing was
negative. In an April 10, 2010 report, Dr. Ronald Wilkinson, an attending Board-certified
otolaryngologist, diagnosed vestibular neuritis. On May 10, 2010 Dr. Joseph Annibali, an
attending Board-certified psychiatrist, diagnosed post-traumatic stress disorder due to the
April 5, 2010 incident. In a May 28, 2010 report, Dr. Glenn Paul Carress, an attending licensed
clinical psychologist, diagnosed post-traumatic stress disorder due to the April 5, 2010 incident.
He found appellant totally disabled for work from April 8, 2010 onward.
By decision dated July 8, 2010, OWCP denied appellant’s claim on the grounds that he
failed to establish any compensable employment factors. It accepted the April 5, 2010 incident
as factual but found that it did not occur in the performance of duty. Appellant did not submit
evidence that he inspected the Upper Big Branch mine, that he was at or near the mine at the
time of the explosion, or that he had close relatives at the mine. As appellant had no
occupational or personal connection to Upper Big Branch, OWCP found that his reaction to the
April 5, 2010 explosion was self-generated and noncompensable.
In a July 19, 2010 letter, appellant requested a telephonic hearing, held
November 4, 2010. At the hearing, he noted that he worked as a mine inspector for four years
and as a coal miner before that. Appellant had never been to the Upper Big Branch mine and had
no assigned duties regarding the mine. On April 5, 2010 while sitting in his office filling out
forms after returning from a mine inspection, he heard news of the explosion on television.
Appellant became stressed and dizzy. The following day, he sought medical treatment and was
diagnosed with hypertension. Appellant noted that one of his assigned duties as a coal mine
2

inspector was checking for gas buildup that can lead to mine explosions. He stated that he did
not have any family members involved with the Upper Big Branch explosion.
Following the hearing, appellant submitted June 30 and August 25, 2010 reports from
Dr. Carey McMonagle, an attending Board-certified internist, diagnosing post-traumatic stress
disorder due to the April 5, 2010 incident. Dr. McMonagle found appellant permanently
disabled from working in a mine. In an October 1, 2010 report, Dr. Neal L. Presant, a Boardcertified family practitioner, opined that the post-traumatic stress disorder stemmed from the
April 5, 2010 incident and permanently disabled appellant from working as a mine inspector.
In a January 21, 2010 decision, OWCP’s hearing representative affirmed the July 8, 2010
decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA. On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his frustration from not being permitted to work in a particular environment or to hold
a particular position.2
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.3 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.4
ANALYSIS
Appellant alleged that he sustained post-traumatic stress disorder as a result of an
incident which OWCP found to be noncompensable. Therefore, the Board must review whether
the alleged incident is a covered employment factor under FECA.

2

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125 (1976).
3

See Norma L. Blank, 43 ECAB 384 (1992).

4

Id.

3

Appellant claimed that he sustained post-traumatic stress disorder on April 5, 2010 when
he saw television news coverage of the Upper Big Branch mine explosion while he was on duty.
He also heard coworkers discussing the explosion. However, appellant had no official duties
connected to Upper Big Branch. At the hearing, he stated that he had never been to the mine and
performed no work connected to the mine. As appellant did not establish that the Upper Big
Branch mine explosion was in any way connected to his regularly or specially assigned duties, he
did not establish a compensable employment factor under Cutler.5 His reaction to the tragedy
did not arise from his employment and is considered self-generated.6
The Board has found that an employee’s physical presence at a disaster site while in the
performance of duty can be a compensable employment factor. In C.F.,7 the employee was on
duty in a courthouse adjacent to the Murrah Federal Building in Oklahoma City at the time of the
April 19, 1995 bombing. OWCP accepted the claim for an emotional condition resulting from
being present at the explosion while in the performance of duty. In Sedi L. Graham,8 the Board
found it compensable that the employee witnessed the September 11, 2001 attack on the
Pentagon while she was in the performance of duty. In A.B.,9 the Board found a compensable
employment factor where the employee witnessed a plane crashing into the World Trade Center
while she was in the performance of duty on September 11, 2011. However, the present case is
distinguishable from this line of cases as appellant was not physically present at or near the
Upper Big Branch mine at the time of the April 5, 2010 explosion. Therefore, appellant did not
establish a compensable employment factor in this regard.
The Board finds that appellant has not established that he sustained an emotional
condition in the performance of duty as he failed to establish any compensable factors of
employment. As appellant has not established any compensable work factors, the medical record
need not be addressed.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

5

Lillian Cutler, supra note 3.

6

See David S. Lee, 56 ECAB 602 (2005) (where the Board held that the employee’s perceptions that he was
threatened, in the absence of evidence proving that he was in any danger, was a self-generated reaction not arising in
the performance of duty); Tina L. Elliot, Docket No. 05-1191 (issued October 5, 2005) (where the Board held that
the employee’s fear of anthrax exposure, in the absence of any evidence she was exposed to anthrax in the
performance of her postal duties, was self-generated and noncompensable).
7

C.F., Docket No. 06-1233 (issued November 6, 2006).

8

57 ECAB 494 (2006).

9

A.B., Docket No. 06-2107 (issued January 26, 2007). Cf. Gisele Harris, Docket No. 04-884 (issued January 6,
2005) (where the Board found that an employee witnessing the collapse of the World Trade Center while
commuting home from work was not compensable as the employee was not in the performance of duty at the time
of the incident).
10

Margaret S. Krzycki, 43 ECAB 496, 502 (1992).

4

On appeal, counsel contends that OWCP’s January 21, 2011 decision is “contrary to fact
and law.” As stated, the April 5, 2010 incident did not occur in the performance of duty. As
appellant did not establish any compensable factors of employment, OWCP properly denied his
emotional condition claim.
CONCLUSION
The Board finds that appellant did not establish that he sustained an emotional condition
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 21, 2011 is affirmed.
Issued: October 14, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

